Case 17-60419     Doc 99    Filed 08/02/19 Entered 08/02/19 12:05:35            Desc Main
                              Document     Page 1 of 5




                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA


                     OMNIBUS WITHDRAWAL OF COUNSEL


           PLEASE TAKE NOTICE that Daniel Kevin Eisenhauer, an attorney at Stern &
     Eisenberg Mid-Atlantic, PC, is withdrawing from the attached cases where he is the
     attorney of record. By this notice, Mr. Eisenhauer’s appearance in the attached cases is
     hereby withdrawn.




                                     By:     /s/ Daniel K. Eisenhauer, Esquire
                                           Daniel K. Eisenhauer, Esquire,
                                           Bar No: 85242
                                           Stern & Eisenberg Mid-Atlantic, PC
                                           9920 Franklin Square Drive, Suite 100
                                           Baltimore, MD 21236
                                           Phone: (410) 635-5127
                                           Fax: (443) 815-3931
                                           deisenhauer@sterneisenberg.com
                                           Attorney for Creditor
  Case 17-60419      Doc 99     Filed 08/02/19 Entered 08/02/19 12:05:35          Desc Main
                                  Document     Page 2 of 5




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a true and correct copy of the foregoing Omnibus
Withdrawal of Counsel to be sent by electronic means via the Court's CM/ECF notification
system this 2nd day of August, 2019, to all registered users pursuant to this Court’s CM/ECF
procedures.



                                        By:    /s/Daniel K. Eisenhauer, Esquire
 Case 17-60419      Doc 99     Filed 08/02/19 Entered 08/02/19 12:05:35                Desc Main
                                 Document     Page 3 of 5




EXHIBIT A

Chapter    Case Number       Debtor(s) Name                Creditor Name

                           Douglas Ashby Talbert and
      13 5:2014bk50126     Laura Louise Talbert            WF Victoria Grantor Trust
      13 5:2014bk50532     Renee M. Miller                 WF Victoria Grantor Trust
                           Frank Beltran, III and Minnie
      13   7:2014bk71206   Marie Beltran                   CitiMortgage,Inc..
      13   7:2014bk71607   Marsella Sharlone Pickeral      Nationstar Mortgage LLC
      13   6:2014bk62298   Marlo Baynette Harris           U.S. Bank National Association et al.
      13   6:2015bk60946   Melody Corbin Snow-Brown        J.P. Morgan Mortgage Acquisition Corp.
                                                           Wilmington Savings Fund Society, FSB, d/b/a
                                                           Christiana Trust, Not in its Individual Capacity
                                                           but Solely as Trustee for Brougham Fund II
      13 7:2016bk70477     Judy Ann Williams               Trust
      13 7:2016bk70823     Margaret Ann Stone              CitiMortgage,Inc.
                           Wesley Grayson Drumheller
      13 6:2016bk61553     and Teresa Dawn Payne           First Guaranty Mortgage Corporation
                           Chester Sirlone Thompson
                           and Earlene Leftwich
      13 6:2016bk61695     Thompson                        Wilmington Savings Fund Society, et al.
      13 6:2016bk61934     Melody H Barbour                The Money Source, Inc.
                                                           THE BANK OF NEW YORK MELLON FKA THE
                                                           BANK OF NEW YORK, AS TRUSTEE FOR THE
                                                           CERTIFICATEHOLDERS OF THE CWABS INC.,
                                                           ASSET-BACKED CERTIFICATES, SERIES 2006-
      13 6:2016bk62463     Linda Smith Gentry              21
                           Katherine Michele Marcellus
                           and Gregory Eugene
      13 6:2017bk60419     Marcellus                       First Guaranty Mortgage Corporation
                                                           Wilmington Savings Fund Society, FSB d/b/a
                                                           Christiana Trust, Not in it`s individual
                           Russell Lee Tenney and          capacity but solely as the trustee for the
      13 5:2017bk50355     Michele Jo Tenney               Brougham Fund I Trust
                                                           Deutsche Bank National Trust Company, as
                                                           Trustee for Saxon Asset Securities Trust
                                                           2007-3, Mortgage Loan Asset Backed
      13 6:2017bk60836     Eleanor NMN Brown               Certificates, Series 2007-3
      13 7:2017bk70628     Michael Wayne Brown             Lakeview Loan Servicing, LLC
                                                           HSBC Bank USA, National Association, as
                                                           Trustee for Option One Mortgage Loan Trust
                                                           2007-HL1, Asset-Backed Certificates, Series
      13 7:2017bk70731     Anthony Lamont Guerrant         2007-HL1
      13 6:2017bk61243     Michael Timothy Ramey           First Guaranty Mortgage Corporation
Case 17-60419    Doc 99     Filed 08/02/19 Entered 08/02/19 12:05:35                Desc Main
                              Document     Page 4 of 5




                        James William Price, Jr. and
   13 7:2017bk71003     Olivia Keen Price                CitiMortgage,Inc.
   13 5:2017bk50758     Robert A. Vanderveer             Lakeview Loan Servicing LLC
   13 6:2017bk61722     Larissa Hodge Rash               Wilmington Trust, National Association
                        Jesse Willard Reeves,, Jr. and
   13 7:2017bk71252     Darlene Adams Reeves             CitiMortgage,Inc.
                        Donald L Hogan and
   13 7:2017bk71319     Addrienne A Hogan                M&T Bank
                                                         Wilmington Savings Fund Society, FSB, not in
                        Brian Keith Torode, Sr and       its individual capacity but solely as trustee
   13 6:2017bk62003     Denise Brown Torode              for BCAT 2017-19TT
                        Gregory Edward Thompson, Jr
                        and Kimberly Wiseman
   13   6:2017bk62137   Thompson                         CitiMortgage, Inc.
   13   7:2017bk71479   Michelle Marie Kruse             Pingora Loan Servicing, LLC
   13   6:2017bk62169   Tracy L Parrish                  CitiMortgage, Inc.
   13   7:2017bk71508   Billie Jean Jones                NYMT Loan Trust 2014-RP1
                        Jonathan Oliver Carey and
   13 6:2017bk62407     Heidi Michelle Carey             Pingora Loan Servicing, LLC
                        Bryan Keith Campbell and
   13 6:2017bk62496     Sherry Tyree Campbell            AmeriHome Mortgage Company, LLC
                                                         U.S. Bank National Association, not in its
                                                         individual capacity but solely as trustee for
   13 6:2018bk60253     Ayesha L Allen                   the RMAC Trust, Series 2016-CTT
   13 5:2018bk50268     Ethel Abelina Guifarro           Statebridge Company, LLC
                        Michael James Ireland and
   13   5:2018bk50269   Jennifer Lynn Ireland            AmeriHome Mortgage Company, LLC
   13   6:2018bk60840   Shayla Monniece Bonds            Lakeview Loan Servicing LLC
   13   5:2018bk50413   Patrick Allen Wilt               LoanDepot.com, LLC
   13   7:2018bk70690   Tonya Bryanna Powers             LoanDepot.com, LLC
                        Jeffrey W Robbins and Kathy      Wilmington Savings Fund Society, FSB, as
   13 7:2018bk70843     F Robbins                        trustee for Upland Mortgage Loan Trust A
                                                         U.S. Bank Trust National Association, not in
                                                         its individual capacity but solely as owner
   13 6:2018bk61919     Shirley Ann Chapman              trustee for Loan Acquisition Trust 2017-RPL1
                                                         Deutsche Bank National Trust Company, as
                        Robert Graham Groves and         certificate trustee on behalf of Bosco Credit II
   13 6:2018bk62183     Evelyn Maria Groves              Trust Series 2010-1
   13 7:2018bk71578     Bobby Allen Carr                 Rushmore Loan Management Services, LLC
   13 5:2018bk51105     Jason T. Myers                   J.G. Wentworth Home Lending, LLC
                                                         U.S. Bank Trust National Association, not in
                                                         its individual capacity but solely as
   13 7:2018bk71634     Ruth Elizabeth Cook              ownertrustee for REO Trust 2017-RPL1
   13 6:2019bk60116     Dwayne Jefferson Massie          J.P. Morgan Mortgage Acquisition Corp.
   13 6:2019bk60282     Pamela Casey Kidd                First Guaranty Mortgage Corporation
Case 17-60419    Doc 99    Filed 08/02/19 Entered 08/02/19 12:05:35              Desc Main
                             Document     Page 5 of 5




                        Robert Edward Mosby, III and
   13 6:2019bk60412     Angela Yvonne Mosby            LAKEVIEW LOAN SERVICING LLC
                        Kevin Brendale Alexander and
   13 6:2019bk60594     Christine Cash Alexander       HomeBridge Financial Services, Inc.
                        Richard Todd Lewis and
   13 5:2019bk50326     Lesley Gwen Lewis              PrimeLending, A PlainsCapitol Company
   13 6:2019bk60984     Michael Dwayne Ferguson        CSMC 2018-RPL12 Trust
                        Chester Wayne Holbrook, Jr
    7   7:2019bk70612   and Jamie Denise Holbrook      Lakeview Loan Servicing, LLC
   13   6:2019bk61049   Erin Mitchell                  Wilmington Savings Fund Society, et al.
   13   6:2019bk61152   Luke Gilman Powell, Sr.        Lakeview Loan Servicing, LLC
   13   6:2019bk61171   Renee Patrice Toler            Wilmington Savings Fund Society, FSB, et. Al.
   13   7:2019bk70801   Karen Rae Stowers              CitiMortgage, Inc.
